DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johney Han on 01/06/2022.

The application has been amended as follows: 
21. (Currently Amended): A tissue anchor apparatus, comprising:
a first member defining one or more anchoring members having a length extending from a surface of the first member, each of the one or more anchoring members having a terminal piercing end and having mating features over at least a portion of the length;
a second member defining one or more openings through which the one or more anchoring members are received in a corresponding manner; and,
a third member defining one or more openings through which the one or more anchoring members are received, wherein the one or more openings defined by the third member comprises notches for engagement with the mating features defined on the first member to secure a 
29. (Currently Amended): The apparatus of claim 21 further comprising one or more pins for insertion through one or more channels defined orthogonally through the one or more anchoring members.
40. (Currently Amended): A tissue anchor apparatus, comprising:
a first member defining one or more anchoring members having a length extending from a surface of the first member, each of the one or more anchoring members having a terminal piercing end and having features over at least a portion of the length;
a second member defining one or more openings through which the one or more anchoring members are received in a corresponding manner; and,
a third member defining one or more openings through which the one or more anchoring members are received, wherein the one or more openings defined by the third member comprises a threaded opening for engaging upon the features over the portion of the length, wherein the third member is configured to be secured in position relative to the anchoring members and maintain a position of the second member relative to the first member, and wherein the second member and third member have mating features which allow the parts to be screwed together but resist unscrewing.
46. (Currently Amended): The apparatus of claim 40 further comprising one or more pins for insertion through one or more channels defined orthogonally through the one or more anchoring members.

a first member defining one or more anchoring members having a length extending from a surface of the first member, each of the one or more anchoring members having a terminal piercing end and having features over at least a portion of the length;
a second member defining one or more openings through which the one or more anchoring members are received in a corresponding manner;
a third member defining one or more openings through which the one or more anchoring members are received, wherein the third member is configured to be secured in position relative to the anchoring members and maintain a position of the second member relative to the first member; and
one or more pins for insertion through one or more channels defined orthogonally through the one or more anchoring members, wherein the second member defines a feature which inhibits disengagement of the one or more pins from the one or more channels.
60. (Currently Amended): A tissue anchor apparatus, comprising:
a first member defining one or more anchoring members having a length extending from a surface of the first member, each of the one or more anchoring members having a terminal piercing end and having features over at least a portion of the length;
a second member defining one or more openings through which the one or more anchoring members are received in a corresponding manner;
a third member defining one or more openings through which the one or more anchoring members are received, wherein the third member is configured to be secured in position relative to the anchoring members and maintain a position of the second member relative to the first


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner




/TODD J SCHERBEL/Primary Examiner, Art Unit 3771